Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 1 of 44 PageID 540




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION




 LESAMUEL PALMER, A/K/A
 KING ZULU M. ALI SHABAZZ,

                    Plaintiff,
 v.
                                                 Case No. 3:19-cv-780-MMH-MCR
 L. HAMPTON, et al.,

                    Defendants.


                                     ORDER

                                     I. Status

       Plaintiff LeSamuel Palmer, an inmate of the Florida penal system,

 initiated this action on June 28, 2019, by filing a pro se Civil Rights Complaint

 (Doc. 1). He filed an Amended Complaint (Doc. 6) on August 16, 2019, and a

 Second Amended Complaint (SAC; Doc. 31) on June 29, 2020. 1 In the SAC,

 Palmer asserts claims pursuant to 42 U.S.C. § 1983 (related to a May 23, 2019

 chemical spraying and cell extraction at Union Correctional Institution (UCI))



       1In referencing documents filed in this case, the Court cites to the document
 and page numbers as assigned by the Court’s Electronic Case Filing System.
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 2 of 44 PageID 541




 against Defendants L. Hampton, W. Oliver, J. Bryan, and E.A. Biascochea. 2

 As relief, Palmer requests monetary, injunctive, and declaratory relief.

       This matter is before the Court on Defendants’ Motion for Summary

 Judgment (Motion; Doc. 41). They submitted exhibits in support of the Motion.

 See Docs. 41-1 through 41-15; S-44. The Court advised Palmer of the provisions

 of Federal Rule of Civil Procedure 56, notified him that the granting of a motion

 to dismiss or a motion for summary judgment would represent a final

 adjudication of this case which may foreclose subsequent litigation on the

 matter, and gave him an opportunity to respond to the Motion. See Order (Doc.

 7); Summary Judgment Notice (Doc. 43). Palmer filed a response in opposition

 to the Motion, see Response (Doc. 53), with exhibits, see Docs. 53-1 through 53-

 4. The Motion is ripe for review.

                             II. Plaintiff’s Allegations 3

       In his SAC, Palmer alleges that Defendants Hampton, Oliver, and

 Bryan, as members of a cell extraction team, violated his Eighth Amendment

 right when they assaulted him in cell 2210 at UCI’s V dormitory on the

 afternoon of May 23, 2019. See SAC at 3-5. Additionally, he states that




       2   The Court dismissed Decubellis as a Defendant. See Order (Doc. 48).

       3   The recited facts are drawn from the SAC.

                                           2
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 3 of 44 PageID 542




 Defendant Biascochea violated his Eighth Amendment right when she

 authorized the chemical spraying and cell extraction. See id. He also asserts

 that Biascochea violated his Eighth and Fourteenth Amendment rights when

 she assigned him to S dormitory where he endured subpar conditions and was

 treated differently than close management (CM) inmates who were housed in

 U and V dormitories. See id.

       As to the specific underlying facts, Palmer alleges that, after the

 application of chemical agents, Hampton asked Palmer if he would “submit to

 cuff[s],” and Palmer said, “yes.” Id. at 5. Palmer states that Hampton opened

 the cell door’s flap, and Palmer gave Hampton his clothes. Id. According to

 Palmer, he obeyed Hampton’s directive “to bend over” and “to pull butt cheeks

 apart,” but Hampton ordered Palmer “to repeat it over and over[,] stating

 [Palmer] didn’t do it right.” Id. Palmer maintains that he complied. See id.

 Palmer also avers that Hampton told Lieutenant Jackson that he refused to

 comply. See id. According to Palmer, Biascochea obtained the Warden’s

 permission for the cell extraction when she knew Palmer had not refused

 Hampton’s orders, and gave the “call order” to Lieutenant Jackson who

 directed Hampton, Oliver, and Bryan to extract Palmer from the cell. Id. at 6.

       Palmer asserts that Hampton, Oliver, and Bryan “rushed in the cell and

 started beating” him. Id. He states that they kicked and punched him. See id.

                                       3
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 4 of 44 PageID 543




 He maintains that he was nude and screamed he was not resisting Defendants’

 efforts to restrain him, however, they continued to beat him. See id. According

 to Palmer, Hampton grabbed Palmer’s “penis and balls and pulled and

 twist[ed] them,” and punched the back of Palmer’s head “using the handcuffs

 as brass knockers.” Id. He avers that Hampton, Oliver, and Bryan yelled “stop

 resisting” and continued to assault Palmer until Lieutenant Jackson said,

 “that’s enough,” and directed Defendants to “back off.” Id. Palmer maintains

 that Lieutenant Jackson ordered Defendants to clothe Palmer in undershorts.

 See id. He describes his injuries as a bleeding knot on the back of his head,

 swollen hands, and difficulties urinating. See id. at 5.

       Palmer avers that Biascochea ignored his complaints about Hampton’s

 abuse, and neither reported the abuse nor allowed Palmer to seek medical

 attention. See id. at 6. According to Palmer, Biascochea refused to give him

 clothes, bedding, soap, toothpaste, a toothbrush, and tissue in S dormitory. See

 id. He complains that he ate with cardboard utensils that cut his mouth, drank

 hot coffee from a “paper cone cup,” and was in “full[] restraint[s]” with “a spit

 mask over his whole head” when he left his cell. Id.

                     III. Summary Judgment Standard

       Under Rule 56 of the Federal Rules of Civil Procedure (Rules(s)), “[t]he

 court shall grant summary judgment if the movant shows that there is no

                                         4
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 5 of 44 PageID 544




 genuine dispute as to any material fact and the movant is entitled to judgment

 as a matter of law.” Fed. R. Civ. P. 56(a). The record to be considered on a

 motion for summary judgment may include “depositions, documents,

 electronically stored information, affidavits or declarations, stipulations

 (including those made for purposes of the motion only), admissions,

 interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A). 4 An

 issue is genuine when the evidence is such that a reasonable jury could return

 a verdict in favor of the non-moving party. Mize v. Jefferson City Bd. of Educ.,

 93 F.3d 739, 742 (11th Cir. 1996) (quoting Hairston v. Gainesville Sun Publ’g

 Co., 9 F.3d 913, 919 (11th Cir. 1993)). “[A] mere scintilla of evidence in support

 of the non-moving party’s position is insufficient to defeat a motion for

 summary judgment.” Kesinger ex rel. Estate of Kesinger v. Herrington, 381



       4 Rule 56 was revised in 2010 “to improve the procedures for presenting and
 deciding summary-judgment motions.” Rule 56 advisory committee’s note 2010
 Amends.

              The standard for granting summary judgment remains
              unchanged. The language of subdivision (a) continues to
              require that there be no genuine dispute as to any material
              fact and that the movant be entitled to judgment as a
              matter of law. The amendments will not affect continuing
              development of the decisional law construing and applying
              these phrases.

 Id. “[A]lthough the interpretations in the advisory committee[’s] notes are not
 binding, they are highly persuasive.” Campbell v. Shinseki, 546 F. App’x 874, 879 n.3
 (11th Cir. 2013). Thus, case law construing the former Rule 56 standard of review
 remains viable.
                                          5
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 6 of 44 PageID 545




 F.3d 1243, 1247 (11th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc., 477

 U.S. 242, 252 (1986)).

       The party seeking summary judgment bears the initial burden of

 demonstrating to the court, by reference to the record, that there are no

 genuine issues of material fact to be determined at trial. See Clark v. Coats &

 Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). “When a moving party has

 discharged its burden, the non-moving party must then go beyond the

 pleadings, and by its own affidavits, or by depositions, answers to

 interrogatories, and admissions on file, designate specific facts showing that

 there is a genuine issue for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d

 590, 593-94 (11th Cir. 1995) (internal citations and quotation marks omitted).

 Substantive law determines the materiality of facts, and “[o]nly disputes over

 facts that might affect the outcome of the suit under the governing law will

 properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 248.

 In determining whether summary judgment is appropriate, a court “must view

 all evidence and make all reasonable inferences in favor of the party opposing

 summary judgment.” Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995)

 (citing Dibrell Bros. Int’l, S.A. v. Banca Nazionale Del Lavoro, 38 F.3d 1571,

 1578 (11th Cir. 1994)). “Summary judgment is improper, however, if the

 evidence is such that a reasonable jury could return a verdict for the

                                        6
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 7 of 44 PageID 546




 nonmoving party.” Guevara v. NCL (Bahamas) Ltd., 920 F.3d 710, 720 (11th

 Cir. 2019) (quotation marks and citation omitted).

                       IV. Summary of the Arguments

       In the Motion, Defendants maintain that there are no genuine issues of

 material fact, and therefore, the Court should grant summary judgment in

 their favor as to Palmer’s Eighth and Fourteenth Amendment claims against

 them. See Motion at 8-19. They also assert that they are entitled to qualified

 immunity. See id. at 19-20. Additionally, they contend that Palmer is not

 entitled to compensatory and punitive damages under 42 U.S.C. § 1997e(e)

 because he has not alleged any physical injury resulting from Defendants’ acts

 and/or omissions. See id. at 20-22. In his Response, Palmer maintains that

 Defendants are not entitled to summary judgment in their favor as to his

 Eighth and Fourteenth Amendment claims against them. See Response at 5-

 8, 11-18. He also asserts that he is entitled to compensatory and punitive

 damages as well as injunctive and declaratory relief. See id. at 9-11, 18-19. 5




       5  Palmer states that he is not seeking monetary damages from Defendants in
 their official capacities. See Response at 18; see also Order (Doc. 20) at 11.
                                             7
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 8 of 44 PageID 547




                                     V. Law

                          A. Excessive Use of Force

       Pursuant to the Eighth Amendment to the United States Constitution,

 “[e]xcessive bail shall not be required, nor excessive fines imposed, nor cruel

 and unusual punishments inflicted.” U.S. Const. amend. VIII. With respect to

 the appropriate analysis in an excessive use of force case, the Eleventh Circuit

 has explained:

             [O]ur core inquiry is “whether force was applied in a
             good faith effort to maintain or restore discipline, or
             maliciously and sadistically to cause harm.” Hudson v.
             McMillian, 503 U.S. 1, 112 S.Ct. 995, 999, 117 L.Ed.2d
             156 (1992). In determining whether force was applied
             maliciously and sadistically, we look to five factors:
             “(1) the extent of injury; (2) the need for application of
             force; (3) the relationship between that need and the
             amount of force used; (4) any efforts made to temper
             the severity of a forceful response; and (5) the extent
             of the threat to the safety of staff and inmates[, as
             reasonably perceived by the responsible officials on the
             basis of facts known to them]. . .” Campbell v. Sikes,
             169 F.3d 1353, 1375 (11th Cir. 1999) (quotations
             omitted).

 McKinney v. Sheriff, 520 F. App’x 903, 905 (11th Cir. 2013) (per curiam). When

 considering these factors, courts “must also give a ‘wide range of deference to

 prison officials acting to preserve discipline and security,’ including when

 considering ‘[d]ecisions made at the scene of a disturbance.’” Cockrell v.




                                         8
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 9 of 44 PageID 548




 Sparks, 510 F.3d 1307, 1311 (11th Cir. 2007) (quoting Bennett v. Parker, 898

 F.2d 1530, 1533 (11th Cir. 1990)).

       “The Eighth Amendment’s prohibition of cruel and unusual punishments

 necessarily excludes from constitutional recognition de minimis uses of

 physical force, provided that the use of force is not of a sort repugnant to the

 conscience of mankind.” Hudson v. McMillian, 503 U.S. 1, 9-10 (1992) (internal

 quotations and citations omitted). Indeed, not “every malevolent touch by a

 prison guard gives rise to a federal cause of action.” Id. at 9 (citation omitted).

 Notably, a lack of serious injury, while not dispositive, is relevant to the

 inquiry. See Smith v. Sec’y, Dep’t of Corr., 524 F. App’x 511, 513 (11th Cir.

 2013) (per curiam) (quoting Wilkins v. Gaddy, 559 U.S. 34, 38 (2010) (per

 curiam)). The United States Supreme Court has explained:

               “[T]he extent of injury suffered by an inmate is one
               factor that may suggest ‘whether the use of force could
               plausibly have been thought necessary’ in a particular
               situation.” Ibid.[ 6] (quoting Whitley,[ 7] supra, at 321,
               106 S.Ct. 1078). The extent of injury may also provide
               some indication of the amount of force applied. . . . An
               inmate who complains of a “‘push or shove’” that
               causes no discernible injury almost certainly fails to
               state a valid excessive force claim. Id., at 9 (quoting




       6   Hudson, 503 U.S. at 7.

       7   Whitley v. Albers, 475 U.S. 312 (1986).

                                            9
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 10 of 44 PageID 549




              Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.
              1973)).[ 8]

                    Injury and force, however, are only imperfectly
              correlated, and it is the latter that ultimately counts.
              An inmate who is gratuitously beaten by guards does
              not lose his ability to pursue an excessive force claim
              merely because he has the good fortune to escape
              without serious injury.

 Wilkins, 559 U.S. at 37-38.

                          B. Conditions of Confinement

       The Eighth Amendment “imposes duties on [prison] officials, who must

 provide humane conditions of confinement; prison officials must ensure that

 inmates receive adequate food, clothing, shelter, and medical care, and must

 ‘take reasonable measures to guarantee the safety of the inmates.’” Farmer v.

 Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517,

 526-27 (1984)). “To establish an Eighth Amendment violation, a prisoner must

 satisfy both an objective and subjective inquiry regarding a prison official’s

 conduct.” Oliver v. Fuhrman, 739 F. App’x 968, 969 (11th Cir. 2018) (citing

 Chandler v. Crosby, 379 F.3d 1278, 1289 (11th Cir. 2004)). The Eleventh

 Circuit has explained:

                    Under the objective component, a prisoner must
              allege a condition that is sufficiently serious to violate


       8 See Johnson, 481 F.2d at 1033 (“Not every push or shove, even if it may later
 seem unnecessary in the peace of a judge’s chambers, violates a prisoner’s
 constitutional rights.”).
                                         10
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 11 of 44 PageID 550




               the Eighth Amendment. Id.[ 9 ] The challenged
               condition must be extreme and must pose an
               unreasonable risk of serious damage to the prisoner’s
               future health or safety. Id. The Eighth Amendment
               guarantees that prisoners are provided with a
               minimal civilized level of life’s basic necessities. Id.

                      Under the subjective component, a prisoner
               must allege that the prison official, at a minimum,
               acted with a state of mind that constituted deliberate
               indifference. Id. This means the prisoner must show
               that the prison officials: (1) had subjective knowledge
               of a risk of serious harm; (2) disregarded that risk; and
               (3) displayed conduct that is more than mere
               negligence. Farrow v. West, 320 F.3d 1235, 1245 (11th
               Cir. 2003).

 Oliver, 739 F. App’x at 969-70. “To be cruel and unusual punishment, conduct

 that does not purport to be punishment at all must involve more than ordinary

 lack of due care for the prisoner’s interests or safety.” Whitley v. Albers, 475

 U.S. 312, 319 (1986).

                             C. Supervisory Liability

       As to supervisory liability, the Eleventh Circuit has stated:

                     “Supervisory officials are not liable under
               section 1983 on the basis of respondeat superior or
               vicarious liability.” Belcher v. City of Foley, Ala., 30
               F.3d 1390, 1396 (11th Cir. 1994) (internal quotation
               marks and citation omitted). “The standard by which
               a supervisor is held liable in her individual capacity
               for the actions of a subordinate is extremely rigorous.”
               Gonzalez, 325 F.3d at 1234 (internal quotation marks



       9   Chandler, 379 F.3d at 1289.
                                          11
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 12 of 44 PageID 551




               and citation omitted).[ 10] “Supervisory liability occurs
               either when the supervisor personally participates in
               the alleged constitutional violation or when there is a
               causal connection between actions of the supervising
               official and the alleged constitutional deprivation.”
               Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990).

                      “The necessary causal connection can be
               established ‘when a history of widespread abuse puts
               the responsible supervisor on notice of the need to
               correct the alleged deprivation, and he fails to do so.’”
               Cottone, 326 F.3d at 1360 (citation omitted).[ 11] “The
               deprivations that constitute widespread abuse
               sufficient to notify the supervising official must be
               obvious, flagrant, rampant and of continued duration,
               rather than isolated occurrences.” Brown, 906 F.2d at
               671. A plaintiff can also establish the necessary causal
               connection by showing “facts which support an
               inference that the supervisor directed the
               subordinates to act unlawfully or knew that the
               subordinates would act unlawfully and failed to stop
               them from doing so,” Gonzalez, 325 F.3d at 1235, or
               that a supervisor’s “custom or policy . . . resulted in
               deliberate indifference to constitutional rights,” Rivas
               v. Freeman, 940 F.2d 1491, 1495 (11th Cir. 1991).

 Danley v. Allen, 540 F.3d 1298, 1314 (11th Cir. 2008) (overruled on other

 grounds as recognized by Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)

 (rejecting the application of a heightened pleading standard for § 1983 cases

 involving qualified immunity)); see also Keith v. DeKalb Cnty., Ga., 749 F.3d

 1034, 1047-48 (11th Cir. 2014). In sum,



       10   Gonzalez v. Reno, 325 F.3d 1228 (11th Cir. 2003).

       11   Cottone v. Jenne, 326 F.3d 1352 (11th Cir. 2003).
                                           12
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 13 of 44 PageID 552




               To state a claim against a supervisory defendant, the
               plaintiff must allege (1) the supervisor’s personal
               involvement in the violation of his constitutional
               rights,[ 12] (2) the existence of a custom or policy that
               resulted in deliberate indifference to the plaintiff's
               constitutional rights,[ 13 ] (3) facts supporting an
               inference that the supervisor directed the unlawful
               action or knowingly failed to prevent it,[ 14 ] or (4) a
               history of widespread abuse that put the supervisor on
               notice of an alleged deprivation that he then failed to
               correct. See id. at 1328-29 (listing factors in context of
               summary judgment).[ 15 ] A supervisor cannot be held
               liable under § 1983 for mere negligence in the training
               or supervision of his employees. Greason v. Kemp, 891
               F.2d 829, 836-37 (11th Cir. 1990).

 Barr v. Gee, 437 F. App’x 865, 875 (11th Cir. 2011) (per curiam).

                               D. Qualified Immunity

       The Eleventh Circuit has stated:

                     The qualified-immunity defense reflects an
               effort to balance “the need to hold public officials


       12  See Goebert v. Lee Cnty., 510 F.3d 1312, 1327 (11th Cir. 2007) (“Causation,
 of course, can be shown by personal participation in the constitutional violation.”).

       13  See Goebert, 510 F.3d at 1332 (“Our decisions establish that supervisory
 liability for deliberate indifference based on the implementation of a facially
 constitutional policy requires the plaintiff to show that the defendant had actual or
 constructive notice of a flagrant, persistent pattern of violations.”).

       14 See Douglas v. Yates, 535 F.3d 1316, 1322 (11th Cir. 2008) (“Douglas’s
 complaint alleges that his family informed [Assistant Warden] Yates of ongoing
 misconduct by Yates’s subordinates and Yates failed to stop the misconduct. These
 allegations allow a reasonable inference that Yates knew that the subordinates would
 continue to engage in unconstitutional misconduct but failed to stop them from doing
 so.”).

       15   See West v. Tillman, 496 F.3d 1321 (11th Cir. 2007).
                                           13
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 14 of 44 PageID 553




             accountable when they exercise power irresponsibly
             and the need to shield officials from harassment,
             distraction, and liability when they perform their
             duties reasonably.” Pearson v. Callahan, 555 U.S. 223,
             231, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009). The
             doctrine resolves this balance by protecting
             government officials engaged in discretionary
             functions and sued in their individual capacities
             unless they violate “clearly established federal
             statutory or constitutional rights of which a
             reasonable person would have known.” Keating v. City
             of Miami, 598 F.3d 753, 762 (11th Cir. 2010) (quotation
             marks and brackets omitted).

                    As a result, qualified immunity shields from
             liability “all but the plainly incompetent or one who is
             knowingly violating the federal law.” Lee v. Ferraro,
             284 F.3d 1188, 1194 (11th Cir. 2002). But the
             doctrine’s protections do not extend to one who “knew
             or reasonably should have known that the action he
             took within his sphere of official responsibility would
             violate the constitutional rights of the [plaintiff].”
             Harlow v. Fitzgerald, 457 U.S. 800, 815, 102 S.Ct.
             2727, 73 L.Ed.2d 396 (1982) (internal quotation marks
             and alteration omitted).

                   To invoke qualified immunity, a public official
             must first demonstrate that he was acting within the
             scope of his or her discretionary authority. Maddox v.
             Stephens, 727 F.3d 1109, 1120 (11th Cir. 2013). As we
             have explained the term “discretionary authority,” it
             “include[s] all actions of a governmental official that
             (1) were undertaken pursuant to the performance of
             his duties, and (2) were within the scope of his
             authority.” Jordan v. Doe, 38 F.3d 1559, 1566 (11th
             Cir. 1994) (internal quotation marks omitted). Here, it
             is clear that Defendant Officers satisfied this
             requirement, as they engaged in all of the challenged
             actions while on duty as police officers conducting
             investigative and seizure functions.
                                       14
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 15 of 44 PageID 554




                      Because Defendant Officers have established
               that they were acting within the scope of their
               discretionary authority, the burden shifts to [plaintiff]
               to demonstrate that qualified immunity is
               inappropriate. See id. To do that, [plaintiff] must show
               that, when viewed in the light most favorable to him,
               the facts demonstrate that Defendant Officers violated
               [plaintiff’s] constitutional right and that that right
               was “clearly established ... in light of the specific
               context of the case, not as a broad general
               proposition[,]” at the time of Defendant officers’
               actions. Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct.
               2151, 150 L.Ed.2d 272 (2001), overruled in part on
               other grounds by Pearson, 555 U.S. 223, 129 S.Ct. 808.
               We may decide these issues in either order, but, to
               survive a qualified immunity defense, [the plaintiff]
               must satisfy both showings. Maddox, 727 F.3d at 1120-
               21 (citation omitted).

 Jones v. Fransen, 857 F.3d 843, 850-51 (11th Cir. 2017). The Court has

 instructed:

               Because § 1983 “requires proof of an affirmative causal
               connection between the official’s acts or omissions and
               the alleged constitutional deprivation,” Zatler v.
               Wainwright, 802 F.2d 397, 401 (11th Cir. 1986) (per
               curiam) (citation omitted), each defendant is entitled
               to an independent qualified immunity analysis as it
               relates to his or her actions and omissions. So[,] we
               must be careful to evaluate a given defendant’s
               qualified immunity claim, considering only the actions
               and omissions in which that particular defendant
               engaged.

 Alcocer v. Mills, 906 F.3d 944, 951 (11th Cir. 2018).




                                          15
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 16 of 44 PageID 555




                                   VI. Analysis 16

                 A. Eighth and Fourteenth Amendment Claims

       Palmer asserts that Defendants Hampton, Oliver, and Bryan violated

 his Eighth Amendment right when they used excessive force against him

 during a May 23, 2019 cell extraction. Additionally, he states that Defendant

 Biascochea violated his Eighth and Fourteenth Amendment rights when she

 authorized the use of force and placed him on property restriction. Defendants

 assert that they are entitled to summary judgment as to Palmer’s Eighth and

 Fourteenth Amendment claims against them. In support of their position,

 Defendants submitted exhibits, including incident reports, Doc. 41-1, the

 Declaration of Lyndell Hampton (Hampton Decl.), Doc. 41-5; the Declaration

 of Willie Oliver (Oliver Decl.), Doc. 41-6; the Declaration of Justin Bryan

 (Bryan Decl.), Doc. 41-7; the Declaration of Kellie Caswell, RN, BSN (Caswell

 Decl.), Doc. 41-8; Use of Force Authorizations, Doc. 41-9; Use of Force Reports,

 Doc. 41-10; Property Restriction Reports, Doc. 41-11; the Declaration of Emma

 Biascochea (Biascochea Decl.), Doc. 41-12; Palmer’s deposition (P. Depo), 17



       16 For purposes of summary judgment, the Court views the evidence and all
 reasonable inferences therefrom in the light most favorable to Palmer. Thus, the facts
 described in the Court’s analysis may differ from those that ultimately can be proved.

       17 Palmer states there are multiple errors in the deposition transcript,
 however, he only provides one example. See Doc. 56-1 at 3, Errata Sheet.
                                         16
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 17 of 44 PageID 556




 Doc. 41-13; Palmer’s Witness Statement, Doc. 41-14; and Palmer’s grievances,

 Doc. 41-15. With the Court’s permission, see Order (Doc. 40), Defendants also

 submitted two digital video discs under seal. See Exhibits Filed Under Seal

 (Doc. 44); Doc. S-44, Def. Exs. 2, fixed wing recordings; 4, handheld recordings.

       In an Incident Report, Lieutenant Jackson provided a chronology of the

 events with details related to the application of chemical agents, the cell

 extraction, and property restriction. He stated:

             Inmate PALMER was disrupting the normal
             operations of the building by continuously beating,
             kicking[,] and banging on the cell door. At
             approximately 1300 hours, due to Inmate PALMER’S
             continuous refusal to cease his disruptive behavior, I
             contacted Warden T.D. Anderson, who authorized the
             use of OC Chemical Agents to bring Inmate PALMER
             into compliance with a lawful order. Lieutenant
             Robert Oliver, Mental Health Counselor Lenora
             Smith, and I utilized our Crisis Intervention Training
             techniques in an attempt to deescalate the situation,
             to no avail. I then conducted a review of the DC4-650B
             (Risk Assessment for the Use of Chemical Agents and
             Electronic Immobilization Devices). It indicated that
             on May 23, 2019, at the time of the pre-confinement
             health appraisal, based on a review of the medical
             record, Inmate PALMER had no known medical
             conditions that would preclude the use of chemical
             agents. To confirm that there had been no changes in
             Inmate PALMER’S medical condition, I contacted
             LPN Karla Kennedy and she stated that Inmate
             PALMER had no medical conditions that would
             preclude the use of chemical agents. A security chain
             was retrieved and attached to the cell door handle of
             Inmate PALMER’S cell, and also to the adjacent cell. I
             instructed Officer Byron Mann to retrieve the U-
                                        17
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 18 of 44 PageID 557




              Dormitory handheld video camera and begin recording
              at approximately 1316 hours, with myself conducting
              a lead in statement. I issued Inmate PALMER a final
              order and advised him that chemical agents would be
              administered without further warning if he refused to
              comply. At approximately 1323 hours, video recording
              was concluded due to Inmate Palmer momentarily
              ceasing his actions. At approximately 1335 hours,
              Inmate PALMER resumed his disruptive behavior.
              Video recording resumed at approximately 1340
              hours, with Officer Mann acting as camera operator. I
              conducted a lead in statement at that time. Upon
              arrival at cell front, it was observed that Inmate
              PALMER had utilized his personal property to cover
              the cell’s observation window. I witnessed Officer
              Michael Decubellis administer two applications of OC
              chemical agents, utilizing three (3) one (1) second
              burst[s] into Inmate PALMER’S cell through the
              opening of the cell door, while Officer James
              Cartwright utilized the shield as a precautionary
              measure.[ 18 ] Due to Inmate PALMER utilizing his
              state-issued mattress and bed linens in an attempt to
              block the effects of chemical agents, it is unknown if
              the chemical agents made contact with him. Due to
              Inmate PALMER blocking the effects of chemical
              agents, Warden Anderson was contacted and
              authorized the use of CS chemical agents. I witnessed
              Officer Decubellis administer one application of CS
              chemical agents, utilizing three (3) one (1) second
              burst[s] into Inmate PALMER’S cell. The cell door was
              then secured. Due to Inmate PALMER utilizing his
              state-issued mattress and bed linens in an attempt to
              block the effects of chemical agents, it is unknown if
              the chemical agents made contact with him. The
              chemical agents had no effect on Inmate PALMER and
              he continued to refuse all orders to submit to restraint
              procedures. I contacted Warden Anderson and advised

       18 See Doc. 41-1 at 1-2 (Decubellis’ Incident Report); see id. at 9 (Cartwright’s
 Incident Report).
                                          18
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 19 of 44 PageID 558




             her of Inmate PALMER’S continuous refusal and the
             ineffectiveness of chemical agents. Duty Warden
             Anderson authorized the use of a forced cell extraction
             to remove Inmate PALMER from his cell. I instructed
             Officer Dominic Ellis to retrieve a second handheld
             camera. Two cameras were used during this incident
             so that one camera could remain cell front while a lead
             in statement and team introduction was conducted for
             the cell extraction on the second camera. There was no
             lapse in recording during this incident. Video
             recording on the second camera began at
             approximately 1419 hours, at which time I conducted
             my lead in statement. At approximately 1422 hours,
             once the team assembled cell front, I conducted a
             closing statement, at which time video recording on
             the first handheld camera concluded. Inmate
             PALMER was ordered to submit to restraint
             procedures, to which he initially complied; however, he
             refused to comply with proper strip search procedures.
             The cell door was breached at which time the cell
             extraction team entered the cell. The team members
             forced Inmate PALMER to the cell floor where they
             gained control of his extremities. Once all restraints
             were applied, Inmate PALMER was pinned to [the]
             cell floor while boxers were placed on Inmate
             PALMER to prevent the recording of nudity. Inmate
             PALMER was assisted to his feet and escorted to the
             Quad 2 cold water shower. Inmate PALMER was
             instructed not to use soaps or lotions during his
             shower. Once Inmate PALMER’S decontamination
             shower was complete, he received a clean shroud. At
             approximately 1440 hours, Inmate PALMER made
             allegations of staff abuse and PREA [(Prison Rape
             Elimination Act)]. It should be noted that Inmate
             PALMER did not give specific details or staff
             members[’] names regarding his PREA allegation.
             Inmate PALMER was then escorted to the V-
             Dormitory Medical Treatment Room where he
             received a post use of force physical, conducted by LPN
             Kennedy with no injuries noted. Upon completion of
                                       19
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 20 of 44 PageID 559




               his medical assessment, Inmate PALMER was
               escorted to S-Dormitory, where he was rehoused in cell
               S3109S. Video recording was continuous and
               uninterrupted and concluded at approximately 1455
               hours. Inmate PALMER was monitored for (60)
               minutes by Officer Dominic Ellis following the use of
               chemical agents, with no signs of respiratory distress
               noted. Cell V2210L and the shower were
               decontaminated. The digital handheld camera was
               downloaded to a DVD. The DVD, with a DC1-801
               (Chain of Custody) attached, was placed in the Use of
               Force box located in the Colonel’s Office Hallway. All
               staff involved received a post use of force physical,
               with no injuries noted. The following forms were
               completed and included in the use of force packet:
               DC4-701C (Emergency Room Record),[ 19 ] DC4-708
               (Diagram of Injury),[ 20 ] DC6-216 (Chemical Agent
               Accountability Log), and [a] DC6-232 (Authorization of
               Use of Force).[ 21] This incident was noted on Inmate
               PALMER’S DC6-229 (Daily Record of Special
               Housing). Duty Warden Anderson was notified of the
               outcome of this incident.

                      ....

               Inmate PALMER is in violation of F.A.C. Chapter 33-
               601.314 rules of prohibited conduct and will be
               receiving a disciplinary report for disciplinary
               infraction[]: (2-3) [c]reating a minor disturbance.[ 22 ]
               Due [to] Inmate PALMER utilizing his personal
               property to cover the cell’s observation window and

       19   See Caswell Decl. at 25 (noting “[t]wo hematomas to back of the head”).

       20 See Caswell Decl. at 26 (“Two hematomas to back of head. They were not
 bleeding at time of assessment.”).

       21   See Doc. 41-9.

       22   See Doc. 41-3, Inmate Disciplinary Actions.

                                           20
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 21 of 44 PageID 560




                utilizing his state-issued mattress and bed linens in an
                attempt to block the effects of chemical agents,
                Warden Anderson authorized for Inmate Palmer to be
                placed on property restriction. Under my supervision,
                Inmate PALMER was placed on temporary property
                restriction due to the misuse of his state-issued
                mattress, linens, and personal property. Inmate
                PALMER was counseled and advised of the reason for
                the property restriction. Inmate PALMER is
                authorized to possess a pair of state issued boxers,
                along with appropriate health and comfort items and
                approved footwear. At no time will Inmate PALMER
                be left without a means to cover himself. Sergeant
                Robert Castleberry and Officer Eric Prock inventoried
                Inmate PALMER’S personal property. Officer Prock
                secured Inmate PALMER’S property in the Main
                Property Room, along with the DC6-220 attached. I
                have reviewed the property being restricted and
                confirmed that the DC6-220 (Inmate Impounded
                Personal Property List) reflects the correct property
                restricted and staff has signed the DC6-220. Inmate
                PALMER was not present when the property was
                inventoried; therefore, he was unable to sign the DC6-
                220. Inmate PALMER received a copy of the DC6-220.
                A Restriction Memo was completed and placed on
                Inmate PALMER’S cell door. A Property Restriction
                Form was completed and forwarded to the Chief of
                Security.[ 23] This incident was forwarded to the Chief
                of Security and the Assistant Warden’s Office for
                further review and possible MINS entry.

 Doc. 41-1 at 1-8.




       23   See Doc. 41-11 at 3 (noting property restriction is not to exceed 72 hours).

                                            21
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 22 of 44 PageID 561




       Officer Michael Decubellis also provided a description of the

 circumstances leading up to the cell extraction. 24 He stated:

             At approximately 1335 hours, on Thursday, May 23,
             2019, while assigned as U-Dormitory Housing Officer,
             I was summoned to V-Dormitory by Lieutenant Eric
             Jackson for a possible organized use of chemical
             agents involving Inmate PALMER, LeSamuel – DC
             #L41847 (V2210L). Upon my arrival, Lieutenant
             Jackson informed me that Inmate PALMER was
             disrupting the normal operations of the building by
             continuously beating, kicking[,] and banging on the
             cell door. Upon arrival at cell front, it was observed
             that Inmate PALMER had utilized his personal
             property to cover the cell’s observation window. At
             approximately 1342 hours, the cell door was breached
             and under the direct supervision of Lieutenant
             Jackson, I administered three (3) one (1) second
             burst[s] of OC Chemical Agents canister #457585 into
             Inmate PALMER’S cell, while Officer James
             Cartwright utilized the shield as a precautionary
             measure. Due to Inmate PALMER utilizing his state-
             issued mattress and bed linens in an attempt to block
             the effects of chemical agents, it is unknown if the
             chemical agents made contact with him. At
             approximately 1353 hours, under the direct
             supervision of Lieutenant Jackson, I administered
             three (3) one (1) second burst[s] of OC chemical agent
             canister #5532747 into Inmate PALMER’S cell, as
             Officer Cartwright utilized the shield as a
             precautionary measure. Due to Inmate PALMER
             utilizing his state-issued mattress and bed linens in an
             attempt to block the effects of chemical agents, it is
             unknown if the chemical agents made contact with


       24  Palmer voluntarily dismissed Decubellis as a Defendant in the action. See
 Voluntary Dismissal (Doc. 46). In doing so, Palmer stated that Decubellis “didn’t
 participate in the unlawful use of force upon [him]” and that “Decubellis was not a
 part of the cell extraction team. . . .” Id.
                                              22
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 23 of 44 PageID 562




               him. Due to the first two applications of chemical
               agents being ineffective, Warden Tony Anderson was
               contacted, and authorized the use of CS chemical
               agents. Inmate Palmer continued to refuse to comply
               with restraint procedures. At approximately 1404
               hours, under the direct supervision of Lieutenant
               Jackson, I administered three (3) one (1) second
               burst[s] of CS chemical agent canister #5484598 into
               Inmate PALMER’S cell, as Officer Cartwright utilized
               the shield as a precautionary measure. Due to Inmate
               PALMER utilizing his state-issued mattress and bed
               linens in an attempt to block the effects of chemical
               agents, it is unknown if the chemical agents made
               contact with him. No further force was used by me. It
               should be noted that I am certified in the use of
               chemical agents and my chemical agents[] card expires
               in September of 2019. This incident was referred to the
               Shift Supervisor for further disposition.

 Id. at 1-2.

       In a Declaration, Defendant Biascochea describes her role during the

 events that transpired on May 23, 2019. She states in pertinent part:

                      I have reviewed the second amended complaint
               filed by inmate LeSamuel Palmer (FDC #L41847) and
               I am aware of the allegations against me. These
               allegations pertain to an organized use of force that
               occurred on May 23, 2019. Plaintiff alleges that I
               authorized [the] use of chemical agents and a cell
               extraction on him. He further alleges that I housed
               him in S-Dorm and denied him certain items including
               clothes, bedding, soap, toothpaste, toothbrush[,] and
               tissue.

                     I did not authorize the use of chemical
               agents or the cell extraction of Plaintiff on May
               23, 2019. FDC rules require the Warden or someone
               designated by the Warden to authorize a use of force.
                                         23
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 24 of 44 PageID 563




               Uses of force that occur during normal business hours
               (Monday through Friday 8:00 a.m. to 5:00 p.m.) are
               typically authorized by the Warden. However, if the
               Warden is not available, a person designated by the
               Warden can authorize the use of force. Those
               designated persons include the Assistant Warden of
               Operations, the Assistant Warden of Programs, the
               Colonel, the Classification Supervisor, and myself as
               the Major. The Duty Warden is typically responsible
               for authorizing uses of force that occur outside of
               normal business hours.

                    The use of force occurred on Thursday,
               May 23, 2019 during normal business hours and
               was authorized by the Warden as reflected on
               the Authorizations of Use of Force Forms.[ 25]

                      I authorized Plaintiff to be placed on
               property restriction on May 23, 2019. FDC rules
               permit the restriction of an inmate’s personal and/or
               state issued property when they are misused. [ 26] Such
               property restrictions are common practice.

                      Plaintiff was placed on property restriction
               because he used his personal property to cover the
               window on his cell door which prevented staff from
               seeing inside his cell. This presents a security concern
               and is against FDC rules. Plaintiff also utilized his
               state issued property, specifically his mattress, bed
               linens, and clothing to block the chemical agents. Due
               to this misuse of his personal and state issued
               property, Plaintiff was placed on property restriction
               for a period not to exceed 72 hours.

                     Plaintiff was not denied a toothbrush,
               toothpaste, soap[,] or tissue. While inmates on


       25   See Doc. 41-9.

       26   See Doc. 41-11.
                                         24
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 25 of 44 PageID 564




             property restriction may have items purchased from
             the commissary removed, including items such as
             toothpaste and soap, they are provided replacement
             items during the course of the restriction.

                   Plaintiff alleges that I made the decision to
             house Plaintiff in S-Dorm. I did not make this
             decision. At the time of this use of force, S-Dorm
             housed Close Management inmates. The Warden
             decided who was housed in S-Dorm.

 Biascochea Decl. at 1-2 (emphasis added and paragraph enumeration omitted).

       Next, Defendants Hampton, Oliver, and Bryan explain their roles as

 members of the cell extraction team. In a Declaration, Hampton states in

 pertinent part:

                    I have reviewed the second amended complaint
             filed by inmate LeSamuel Palmer (FDC #L41847) and
             I am aware of the allegations against me. These
             allegations pertain to an organized use of force that
             occurred on May 23, 2019 where I was part of the cell
             extraction team.

                   Specifically, Plaintiff alleges that prior to the
             cell extraction, I conducted strip procedures on
             Plaintiff. He alleges that he complied with the strip
             procedure. Plaintiff further alleges that during the cell
             extraction, I punched and kicked him and used
             handcuffs as “brass knockers” to hit him in the back of
             his head. He also alleges that I pulled and twisted his
             genitals to cause pain.

                   Plaintiff’s claims are absolutely not true.
             Plaintiff failed to comply with the strip
             procedure. At no time did I punch, kick, or
             otherwise “beat” Plaintiff. At no time did I grab,
             pull[,] or twist Plaintiff’s genitals.
                                        25
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 26 of 44 PageID 565




                   On May 23, 2019, I was working confinement in
             another dorm when I was summoned to V-Dormitory
             for a possible cell extraction of Plaintiff. When I
             arrived at the dorm, I assembled with the other cell
             extraction team members. There were five (5)
             members of the cell extraction team. Each team
             member was assigned a number and had assigned
             responsibilities upon entry of the cell. I was team
             member #2 and was responsible for the upper
             right quadrant of Plaintiff’s body and applying
             hand restraints.

                    Pursuant to FDC procedure, the members of the
             cell extraction team were placed on hand-held video.
             Lt. Jackson provided a lead in statement which
             included the date and time of the recording, the
             location of the recording, and a brief description of the
             events that occurred prior to assembly of the cell
             extraction team. The team members, who were lined
             up in numerical order, stated their name, their
             assigned number[,] and their assigned responsibilities
             during the cell extraction. Lt. Jackson then provided
             standard instructions to the cell extraction team
             members and the camera operator.

                   I, along with the other members of the cell
             extraction team, went to Plaintiff’s cell which was
             located on the second floor of the dormitory. The team
             members walked to the cell in numerical order with
             the #1 team member at the front of the line.

                   Once the team arrived at Plaintiff’s cell, he was
             given an order to submit to restraint procedures by Lt.
             Jackson. As the #2 member of the team[,] I was
             able to see inside Plaintiff’s cell. Plaintiff
             initially complied with the procedures by
             removing all his clothing. However, he refused
             to comply with strip procedures. I instructed
             Plaintiff to back up, turn around and bend at the
                                        26
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 27 of 44 PageID 566




             waist and cough. Plaintiff failed to bend at the
             waist. I again instructed Plaintiff to bend at the
             waist. He again[] failed to bend at the waist. I
             then notified Lt. Jackson that Plaintiff was not
             bending at the waist. Lt. Jackson came to the
             cell window and instructed Plaintiff to squat
             and cough. Plaintiff failed to comply. Due to
             Plaintiff’s failure to comply, his cell door was
             breached.

                   I entered the cell after the #1 team member. The
             #1 team member used a shield to get Plaintiff on the
             ground. After Plaintiff was on the ground, I grasped
             Plaintiff’s right arm and forced it behind his back.
             When the #3 team member secured Plaintiff’s
             left arm, I applied the handcuffs. Plaintiff was
             resisting efforts to be restrained in the
             handcuffs. Once all restraints were applied, I
             pinned Plaintiff’s upper torso to the ground
             while boxers were obtained for Plaintiff.

 Hampton Decl. at 1-3 (emphasis added and paragraph enumeration omitted).

       Defendants Oliver and Bryan provide similar accounts. In a Declaration,

 Oliver states in pertinent part:

                  Plaintiff’s claims are absolutely not true.
             At no time did I punch, kick, or otherwise “beat”
             Plaintiff.

                   ....

             I was team member #5 and was responsible for
             the lower left quadrant of [Palmer]’s body.

                   ....

             I was unable to see inside Plaintiff’s cell during the
             strip search procedure. However, it was indicated by
                                      27
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 28 of 44 PageID 567




             another team member and Lt. Jackson that Plaintiff
             was not complying. I have no reason to believe that
             Plaintiff was complying with strip procedures.

                   Due to Plaintiff’s failure to comply, his cell door
             was breached. I was the last team member to enter the
             cell. After Plaintiff was on the ground, I grasped
             Plaintiff’s left leg and pinned it to the cell floor. After
             Officer Bryan pinned Plaintiff’s right leg, I pinned
             both of Plaintiff’s leg[s] to enable Officer Bryan
             to release his grasp and apply leg restraints.
             Plaintiff was resisting efforts to be placed in
             restraints. Once the restraints were applied, I
             released my grasp and did not use any further
             force.

 Oliver Decl. at 1-2 (emphasis added and paragraph enumeration omitted).

 Additionally, Bryan similarly avers that he never punched, kicked, or

 otherwise beat Palmer. See Bryan Decl. at 1. Like Oliver, Bryan was unable to

 see inside Palmer’s cell during the strip search procedure due to his fourth

 position in line waiting for a directive to enter the cell. See id. at 2. He states

 in pertinent part:

             I entered the cell after team members 1-3. After
             Plaintiff was on the ground, I grasped Plaintiff’s right
             leg and pinned it to the cell floor until Sergeant Oliver
             was able to gain control of both Plaintiff’s legs. At that
             time, I applied leg restraints. Plaintiff was resisting
             efforts to be placed in restraints. Once the restraints
             were applied, I released my grasp and did not use any
             further force.

 Id. (paragraph enumeration omitted).



                                         28
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 29 of 44 PageID 568




       To defeat the Motion, Palmer is required to present evidence to show

 that there is a genuine issue for trial. In opposing Defendants’ Motion, Palmer

 asserts that Defendants are not entitled to summary judgment. He submitted

 the Declarations of S-dormitory inmates, see Docs. 53-2 at 2-3, and V-

 dormitory inmates, see id. at 4, 7, as well as his own Declaration, see id. at 5-

 6 (Palmer Decl.), in support of his contentions. In his Response, Palmer

 describes the beating as “assaulting the plaintiff with close[d] hands (fist), knee

 jabbing” and “using the handcuffs as brass knockers.” Response at 4. He also

 provides details related to his attempt to comply with orders before Defendants

 removed him from his cell, and asserts that “just because [he] didn’t fully follow

 [the] order” due to mental issues, Defendants still used excessive force. Id. at

 15. In a Declaration, Palmer provides a factual account that is similar to the

 allegations in his SAC. He states in pertinent part:

                    Lt. Jackson came back to the cell and order[ed]
             for the handheld camera to be changed out. And asked
             me was I[] going to submit to handcuff[s] and I stated,
             “yes.” I handed my clothes (that … remained on –
             boxers and t-shirt) to Officer Hampton [a]nd was going
             through the procedure of strip searching. While
             standing naked I did the search procedure. And Officer
             Hampton stated I didn’t do it right[,] so Lt. Jackson
             came to the door and told me to repeat the procedure.
             When I did as told[,] Lt. Jackson order[ed] the cell
             extraction team to “line it up” and order[ed] the
             team to run into the cell….



                                         29
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 30 of 44 PageID 569




                    The cell extraction team ran in and started
              punching on me [and] la[i]d on top of me. Officer
              Hampton started beating me on the back of the
              head with handcuffs. H[e] and other officers
              start[ed]    sexually     rubbing      the[m]sel[ves]
              against me. Officer Hampton grabbed my
              manhood, etc. while other officer[s] continue[d]
              to beat on me. They kept up the action until Lt.
              Jackson called off the assault “ya[’]ll back off.” The
              handheld video will hear Lt. Jackson stating that I had
              on “no” clothes [a]nd order[ed] another officer to bring
              me some boxers (undershorts).

 Palmer Decl. at 5-6 (emphasis added and selected punctuation deleted). At his

 deposition, Palmer similarly maintained that the cell extraction was

 unnecessary because he had complied with Lieutenant Jackson’s and

 Hampton’s directives, and that Hampton, Oliver, and Bryan used excessive

 force. See P. Depo at 20-21, 42-56, 71-72.

       The parties agree that the video evidence generally captures the May 23,

 2019 use of chemical agents, the cell extraction, the post-use-of-force

 decontamination shower, Nurse Kennedy’s medical assessment, and the escort

 to S dormitory. 27 However, they disagree as to what the recording shows inside



       27  Defendants’ exhibit 2 contains seven video recordings with various views
 from fixed wing (FW) cameras. The FW footage provides a general chronology of the
 May 23, 2019 events: first chemical agent application (1:42 p.m.), second chemical
 agent application (1:53 p.m.), third chemical agent application (2:04 p.m.); 2:25 p.m.
 cell extraction; 2:31 p.m. decontamination shower; 2:40 p.m. medical assessment; 2:43
 p.m. escort to S dormitory; 2:55 p.m. arrival at S dormitory cell. Defendants’ exhibit
 4 contains three video recordings from a handheld (HH) camera: HH1 (Lieutenant
 Jackson’s final order); HH2 (use of chemical agents); and HH3 (cell extraction).
                                           30
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 31 of 44 PageID 570




 the cell where Hampton, Oliver, and Bryan worked together to restrain Palmer

 during the cell extraction. The parties generally cite to the handheld video

 footage and argue that the video evidence supports their factual accounts as to

 how the cell extraction unfolded. See Motion at 2-5; Response at 2-4.

       The video evidence shows that Lieutenant Jackson gave Palmer a final

 order to cease his disruptive behavior, and Palmer seemed compliant. See Def.

 Ex. HH1. The video evidence also reflects that Palmer had covered the entire

 window of his cell door with paper which prevented staff from seeing inside

 Palmer’s cell. See Def. Ex. HH2. At his deposition, Palmer acknowledged that

 he had violated prison policy when he covered his cell window with paper to

 thwart the officers’ efforts and block the chemical agents. See P. Depo at 30-

 31. After the first application of chemical agents, Palmer continued his

 disruptive behavior by loudly chanting. See Def. Ex. HH2. After the second

 application, he continued chanting and yelling “Zulu Warrior.” Id. After the

 third application, Palmer continued to chant about the Zulu nation. See id.

 Other inmates joined Palmer’s lead and yelled, “Zulu, Zulu, Zulu.” Id. At his

 deposition, Palmer acknowledged that he yelled to other inmates about the

 Zulu nation. See P. Depo at 32-35. The FDOC issued a disciplinary report to

 Palmer for participating in a disturbance. See Docs. 41-1 at 6-7; 41-3.




                                       31
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 32 of 44 PageID 571




       The Court first addresses Defendant Biascochea’s involvement in the

 incident. To the extent Palmer intends to hold Biascochea liable based on her

 position as a “Major” within the Florida Department of Corrections (FDOC),

 see Response at 12 (citing Doc. 53-1 at 4), the law is well-settled that

 supervisory officials are not liable under § 1983 for the unconstitutional acts

 of their subordinates on the basis of respondeat superior or vicarious liability.

 Next, as to Palmer’s assertion that Biascochea authorized the chemical

 spraying and cell extraction, it is undisputed that FDOC Rule 33-

 602.210(5)(c)1. provides that “[t]he warden or designee shall be consulted and

 his or her written Authorization for Use of Force, Form DC6-232, must be

 obtained for any organized use of force prior to the application of chemical

 agents.” Fla. Admin. Code r. 33-602.210(5)(c)1. Thus, Biascochea did not have

 the power to authorize the use of force. See Biascochea Decl. at 2, ¶¶ 3-4; see

 also Doc. 41-9. Rather, Warden Anderson authorized the force used on May 23,

 2019, as reflected in the Authorizations for Use of Force forms. See Doc. 41-9

 (two applications of OC chemical agents; third application of CS chemical

 agents; and cell extraction). In an incident report, Lieutenant Jackson

 acknowledged that Warden Anderson had authorized the use of force. See Doc.

 41-1; see also Def. Ex. HH1. On this record, no reasonable jury could conclude

 that Biascochea authorized the use of chemical agents on Palmer and the cell

                                        32
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 33 of 44 PageID 572




 extraction. As such, Defendants’ Motion is due to be granted as to Palmer’s

 Eighth Amendment claim (that Biascochea authorized the chemical spraying

 and cell extraction) against Defendant Biascochea.

       The parties agree that Palmer violated the FDOC rules when he covered

 his cell window and caused a cellblock disturbance. See Biascochea Decl.; P.

 Depo at 30. In a Declaration, Biascochea states that she authorized Palmer’s

 placement on 72-hour property restriction because Palmer had used his

 personal property to cover the window on his cell door which prevented staff

 from seeing inside his cell, thus causing a security risk. See Biascochea Decl.

 at 2. She explains that the FDOC rules “permit the restriction of an inmate’s

 personal and/or state issued property when they are misused” and that “[s]uch

 property restrictions are common practice.” Id. Notably, Palmer was counseled

 and advised of the reason for the property restriction, and knew that it would

 be temporary. See Doc. 41-11 at 1.

       To state a claim that his conditions of confinement violated the Eighth

 Amendment, a prisoner must allege that the defendant was deliberately

 indifferent to conditions that were “sufficiently serious.” Chandler, 379 F.3d at

 1288. Conditions of confinement are sufficiently serious under the Eighth

 Amendment only if they are so extreme that they expose the prisoner to “an

 unreasonable risk of serious damage to his future health or safety.” Id. at 1289.

                                        33
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 34 of 44 PageID 573




 Allegations of merely harsh conditions do not state a claim under the Eighth

 Amendment. Id. Palmer’s assertions related to the 72-hour property restriction

 fail to suggest that Biascochea deprived him of the “minimal civilized measure

 of life’s necessities” or that the conditions of his confinement posed an

 unreasonable risk of serious harm to his future health or safety. Id.; see also

 Turner v. Warden, GDCP, 650 F. App’x 695, 701-02 (11th Cir. 2016); O’Connor

 v. Kelley, 644 F. App’x 928, 932 (11th Cir. 2016). The property restriction and

 any deprivation of hygiene items were short-lived, and Palmer’s health did not

 significantly deteriorate as a result of the property restriction. See Doc. 41-11.

 The Court finds that the 72-hour property restriction that Palmer endured in

 S dormitory, as described by Palmer, is not the sort of extreme condition that

 violates contemporary standards of decency. Nor has Palmer asserted that

 Biascochea had subjective knowledge of any risk of serious harm to Palmer. As

 such, Defendants’ Motion is due to be granted as to Palmer’s Eighth

 Amendment claims (related to the property restriction in S dormitory) against

 Defendant Biascochea.

       Additionally, Palmer asserts that Biascochea failed to report Palmer’s

 PREA complaint against Hampton. According to Palmer, he told “everyone”

 (including the nurse, the site counselor, the mental health counselor, and the

 disciplinary hearing officers) about Hampton’s abuse towards him during the

                                        34
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 35 of 44 PageID 574




 cell extraction. P. Depo at 56. He testified that he told Biascochea that he had

 a “criminal complaint,” but did not tell her anything else because she did not

 like him and would not talk to him. Id. at 56-57. Notably, Warden Anderson

 also knew about Palmer’s PREA complaint and acknowledged Palmer’s

 assertions in an incident report. See Doc. 41-1 at 1. Given the record, including

 that the administration was well aware of Palmer’s PREA complaint against

 Hampton, Palmer’s contentions regarding Biascochea’s alleged failure to

 report his generalized complaint fails to support any conclusion that she

 violated a constitutional right. As such, Defendants’ Motion is due to be

 granted as to Palmer’s Eighth Amendment claim against Biascochea.

       Finally, Palmer asserts that Biascochea violated his Fourteenth

 Amendment right to equal protection of the law. He maintains that while he

 was in S dormitory, he was treated differently from other CM inmates who

 were housed in U and V dormitories. He believes that CM inmates should not

 have been housed in S dormitory. See SAC at 6. According to Biascochea, she

 did not authorize Palmer’s assignment to S dormitory. See Biascochea Decl. at

 2. Rather, the Warden assigned inmates to S dormitory, which housed CM

 inmates at that time. See id. To establish a claim cognizable under the Equal

 Protection Clause, an inmate must show that “(1) he is similarly situated to

 other prisoners who received more favorable treatment[,] and (2) the state

                                        35
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 36 of 44 PageID 575




 engaged in invidious discrimination against him based on race, religion,

 national origin, or some other constitutionally protected basis.” Sweet v. Sec’y,

 Dep’t. of Corr., 467 F.3d 1311, 1318-19 (11th Cir. 2006) (citing Jones v. Ray,

 279 F.3d 944, 946-47 (11th Cir. 2001); Damiano v. Fla. Parole and Prob.

 Comm’n, 785 F.2d 929, 932-33 (11th Cir. 1986)). Taking Palmer’s assertions as

 true, as the Court must, he provides no facts that Biascochea discriminated

 against him on some constitutionally protected basis. As such, Defendants’

 Motion is due to be granted as to Palmer’s Fourteenth Amendment equal

 protection claim against Defendant Biascochea.

       Next, the Court turns to Defendants Hampton, Oliver, and Bryan’s

 involvement in the use of force against Palmer during the cell extraction.

 Defendants assert that they are entitled to summary judgment as to Palmer’s

 Eighth Amendment claims against them because they did not use any

 unnecessary force against Palmer as they restrained him inside the cell. They

 maintain that the video evidence supports their version of the facts that they

 neither kicked nor punched him, but used only force necessary to restrain

 Palmer. See Motion at 14-15. They argue that “[t]he video recording is in stark

 contradiction to the type of violent encounter depicted by [Palmer].” Id. at 15.

 Palmer contends that Hampton, Oliver, and Bryan are not entitled to summary




                                        36
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 37 of 44 PageID 576




 judgment in their favor, and that the video evidence supports his version of the

 facts.

          The handheld video footage captures the cell extraction team entering

 Palmer’s cell and then exiting the cell less than five minutes later. See Def.

 Exs. HH3; FX1 (2:25 p.m. to 2:29 p.m.). However, the Court is neither able to

 see each Defendant’s specific actions during the restraint process nor Palmer’s

 compliance, or lack thereof. See HH3 at 5:27-6:40. The camera operator pointed

 the camera towards the ceiling (presumably because Palmer was nude), 28 and

 therefore, the Court is unable to see the particular movements of the involved

 parties inside the cell where Defendants worked together to restrain Palmer.

 Additionally, Lieutenant Jackson oversaw Hampton, Oliver, and Bryan’s

 actions, and Jackson’s physical frame obstructed the camera’s view of each

 Defendant’s movements. Also, the camera operator (along with others) coughed

 (presumably due to chemical agents lingering in the air), and therefore, the

 Court is unable to hear some of the conversations among Jackson, Defendants,

 and Palmer. Undoubtedly, there was a rapidly evolving physical confrontation

 in the cell, as Defendants secured Palmer in restraints and put boxer shorts on




          See Doc. 41-1 at 4 (“Once all restraints were applied, Inmate Palmer was
          28

 pinned to [the] cell floor while boxers were placed on [him] to prevent the recording
 of nudity.”) (capitalization omitted).

                                          37
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 38 of 44 PageID 577




 him. Defendants maintain, see Motion at 17, and this Court agrees, that the

 extraction team fully restrained Palmer’s hands and legs in approximately one

 minute, placed boxer shorts on him, and left the cell with Palmer for an escort

 to a decontamination shower where Palmer arrived at 2:31 p.m. Nevertheless,

 the video footage does not capture the individual movements of each Defendant

 while inside the cell. 29

       While the video evidence provides a detailed chronology of how the

 events generally unfolded, it fails to capture Defendants’ extraction efforts and

 their specific interactions with Palmer inside the cell. Given the differences in

 Palmer’s sworn recollection 30 and the contemporaneous narratives provided in

 incident reports coupled with Caswell’s and Defendants’ Declarations, there

 remain genuine issues of material fact as to the extent to which Palmer failed

 to comply with orders, whether Defendants Hampton, Oliver, and Bryan

 appropriately used force to restrain Palmer and extract him from the cell, and




       29 Defendants rely on their Declarations when they describe what happened
 while they were inside Palmer’s cell as they worked together to apply Palmer’s
 restraints. See Motion at 5. Defendants also cite to the video footage at time stamps
 5:26 through 6:31, see id. at 5, 15, 17, however, that portion of the recording is
 inconclusive because it does not capture Defendants’ specific actions. See Def. Ex.
 HH3.

       30   See P. Decl.; see also generally P. Depo.

                                             38
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 39 of 44 PageID 578




 whether the force used was excessive, causing Palmer’s lasting injuries. 31 As

 such, Defendants’ Motion as to Palmer’s Eighth Amendment claims related to

 the cell extraction against Defendants Hampton, Oliver, and Bryan is due to

 be denied.

                             B. Qualified Immunity

       Defendants assert that they are entitled to qualified immunity because

 they did not commit any federal statutory or constitutional violation. See

 Motion at 19-20. Under the doctrine of qualified immunity, a defendant may

 be protected from claims for monetary damages against him in his individual

 capacity. Here, it is undisputed that Defendants were engaged in discretionary

 functions during the events at issue. Thus, to defeat qualified immunity with

 respect to each Defendant, Palmer must show both that the specific Defendant

 committed a constitutional violation, and that the constitutional right violated

 was clearly established at the time. Indeed, the Eleventh Circuit has instructed

 that, in determining the applicability of qualified immunity, the Court must

 “parse” the actions each Defendant undertook, and “address the evidence as it

 pertains solely to” that defendant. Alcocer, 906 F.3d at 952.


       31  The video evidence shows that Nurse Kennedy examined the back of
 Palmer’s head in the V dormitory medical treatment room, and Palmer pointed to the
 back of his head when the camera operator recorded him in the S dormitory cell. See
 Def. Ex. HH3. Notably, Palmer did not appear to be suffering any physical hardship
 when officers escorted him on a nine-minute walk from V dormitory to S dormitory.
 See Def. Exs. FW5-FW7.
                                         39
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 40 of 44 PageID 579




       Upon review of the record and the parties’ arguments, the Court finds

 that Defendant Biascochea is entitled to qualified immunity from monetary

 damages in her individual capacity as to Palmer’s Eighth and Fourteenth

 Amendment claims against her. However, at this summary judgment stage of

 the proceedings, genuine issues of material fact preclude a finding that

 Defendants Hampton, Oliver, and Bryan are entitled to the benefit of qualified

 immunity as to Palmer’s Eighth Amendment claims against them. As such,

 Defendants’ Motion as to their assertion of qualified immunity is due to be

 granted in part and denied in part.

                                C. Physical Injury

       Next, the Court turns to Defendants’ assertions that Palmer is not

 entitled to compensatory and punitive damages under 42 U.S.C. § 1997e(e)

 because he has not alleged any physical injuries that are more than de

 minimis, resulting from Defendants’ acts and/or omissions. At issue is 42

 U.S.C. § 1997e(e), which reads:

             No Federal civil action may be brought by a prisoner
             confined in a jail, prison, or other correctional facility,
             for mental or emotional injury suffered while in
             custody without a prior showing of physical injury or
             the commission of a sexual act....

 42 U.S.C. § 1977e(e). To satisfy § 1997e(e), a prisoner must assert physical

 injury that is more than de minimis. However, the injury does not need to be

                                         40
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 41 of 44 PageID 580




 significant. See Thompson v. Sec’y, Fla. Dep’t of Corr., 551 F. App'x 555, 557

 (11th Cir. 2014) (citation omitted). Until recently, the Eleventh Circuit read

 this statute to mean that “an incarcerated plaintiff cannot recover either

 compensatory or punitive damages for constitutional violations unless he can

 demonstrate a (more than de minimis) physical injury.” Brooks v. Warden, 800

 F.3d 1295, 1307-08 (11th Cir. 2015). However, in Hoever v. Marks, 993 F.3d

 1353 (11th Cir. 2021), the Eleventh Circuit reexamined § 1997e(e)’s physical

 injury requirement and precisely defined its limitation on the damages a

 prisoner can recover for constitutional violations. The court held and

 instructed “the district court to dismiss only a request for compensation for an

 alleged mental or emotional injury in the absence of an alleged physical

 injury.” Id. at 1361. It reasoned that “a plaintiff – at least one alleging a

 constitutional violation – need not allege a compensable injury to seek punitive

 damages, so long as he plausibly alleges that the underlying misconduct was

 willful or malicious.” Id.

       Taking Palmer’s allegations as to his injuries as true, he asserts physical

 injuries that are greater than de minimis. Palmer asserts that the back of his

 head was bleeding from the blows, see SAC at 5, however, Nurse Kennedy

 noted there were two hematomas that were not bleeding, see Doc. 41-8 at 26.

 As relief, Palmer asks that the Court direct the FDOC to “medically remove[]”

                                        41
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 42 of 44 PageID 581




 the knot on his head. Id. Additionally, Palmer asserts that Defendant Hampton

 grabbed and twisted Palmer’s genitals. See SAC at 6. According to Palmer, he

 suffered pain while urinating for “close to a month” as a result of the genital

 injury. See P. Depo at 60.

       The Court finds that Palmer’s alleged injuries cross §1997e(e)’s de

 minimis threshold. See Thompson, 551 F. App’x at 557 n.3 (describing an

 approach of asking whether the injury would require a free world person to

 visit a doctor or emergency room) (citing Luong v. Hatt, 979 F. Supp. 481, 486

 (N.D. Tex. 1997)). Thus, Defendants’ Motion is due to be denied to the extent

 that the Court finds Palmer’s request for monetary damages is not precluded

 under § 1997e(e) because he alleges that he suffered physical injuries that are

 plausibly greater than de minimis.

                       D. Plaintiff’s Newly-Asserted Claims

       In his Response (Doc. 53), Palmer asserts that Defendant Hampton

 threatened him, tried to force him “to drop the case,” told inmates that Palmer

 was a “baby raper,” tried to coax inmates to assault Palmer, and denied Palmer

 recreational activity. Response at 19-20. In support of his assertions, Palmer

 submitted the Declaration of Terry Newkirk, Jr. (FDOC # A51876) who

 described what he witnessed while confined with Palmer in V dormitory in

 2020. See Doc. 53-2 at 8. Insofar as Palmer asserts a First Amendment

                                       42
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 43 of 44 PageID 582




 retaliation claim and other claims (based on events that allegedly occurred in

 2020) against Defendant Hampton in his response to Defendants’ summary

 judgment motion, the Court determines that raising new legal claims against

 Defendant Hampton for the first time at this stage of the litigation is

 impermissible. See Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1315

 (11th Cir. 2004) (“The central issue in this case is whether a non-moving party

 plaintiff may raise a new legal claim for the first time in response to the

 opposing party’s summary judgment motion. We hold it cannot.”). Thus, the

 Court determines that Palmer is not permitted to pursue his new claims

 against Defendant Hampton in this case.

       In consideration of the foregoing, it is now

       ORDERED:

       1.    Defendants’ Motion for Summary Judgment (Doc. 41) is

 GRANTED as to (1) Plaintiff’s Eighth and Fourteenth Amendment claims

 against Defendant Biascochea, and (2) Defendant Biascochea’s assertion of

 qualified immunity as to Palmer’s Eighth and Fourteenth Amendment claims

 against her. Otherwise, the Motion is DENIED. Judgment in Biascochea’s

 favor will be withheld pending adjudication of the action as a whole. See Fed.

 R. Civ. P. 54.




                                        43
Case 3:19-cv-00780-MMH-MCR Document 59 Filed 09/09/21 Page 44 of 44 PageID 583




       2.    The parties must confer in good faith to discuss the issues and the

 possibility of settlement as to Palmer’s remaining Eighth Amendment claims

 for excessive use of force against Defendants Hampton, Oliver, and Bryan. No

 later than October 20, 2021, the parties must notify the Court whether they

 are able to reach a settlement. If the parties are unable to settle the case

 privately among themselves, they must notify the Court if they wish to have

 the case referred to a United States Magistrate Judge for a settlement

 conference. Otherwise, the Court will enter a case management order, set a

 trial date, and direct the parties to begin trial preparations.

       DONE AND ORDERED at Jacksonville, Florida, this 8th day of

 September, 2021.




 Jax-1 9/7
 c:
 LeSamuel Palmer, #L41847
 Counsel of Record




                                        44
